        Case 4:20-cv-00449-RH-MAF Document 4 Filed 09/23/20 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

ASHLEY BARNETT,
         Plaintiff,
v.                                          Case No. 4:20-cv-449-WS-MAF
UNITED STATES OF AMERICA and
PAUL ROLSTON,
         Defendants.

                      NOTICE OF A PRIOR OR SIMILAR CASE

           NOTICE IS HEREBY GIVEN, pursuant to Local Rule 5.6, that the

     following are similar claims: Morton v. United States, et al., 4:18-cv-177-RH-

     MAF, and Alexander v. United States, et al., 4:19-cv-138-RH-MAF.

                Respectfully Submitted, s/James V. Cook___________
                                        JAMES V. COOK, ESQ.
                                        Florida Bar Number 966843
                                        Law Office of James Cook
                                        314 West Jefferson Street
                                        Tallahassee, FL 32301
                                        (850) 222-8080; 561-0836 fax
                                        cookjv@gmail.com
                                          RICHARD E. JOHNSON, ESQ.
                                          Florida Bar Number 858323
                                          Law Office of Richard E. Johnson
                                          314 West Jefferson Street
                                          Tallahassee, Florida 32301
                                          (850) 425-1997; 561-0836 fax
                                          rick@rej-law.com

                                          Attorneys for Plaintiff
